Title: To Thomas Jefferson from Philip Turpin, 9 August 1804
From: Turpin, Philip
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Salisbury, August 9th 1804—
               
               Mr. John H. Smith, a Grandson of my sister Harris (whom perhaps you may remember) has earnestly requested me to employ the Interest which he supposes me to possess with you, in his behalf. Mr. Smith is a respectable young Man; has had a tolerably good education, and is, I have reason to think, capable of due application to business. Sometime since, he wrote a Twelve-month under Mr. Price regester of the Land-Office in this State, whose testimony in Mr. Smith’s favour is herewith enclos’d. Mr. Smith is at present in the state of Kentucky, but wishes to try his fortune in the Indiana Territory, and humbly solicits an appointment to the regestership of one of those Land-Offices which he understands, are to be open’d in that State. Should not this be attainable, he will be satisfied with a surveyor’s Place, or any other office you may be pleas’d to confer.
               Thus, dear Sir, I have taken the liberty of making known to you Mr. Smith’s request. I consider him as a young Gentleman of modesty and merit; and doubt not his endeavouring to act with zeal & fidelity in any business which might be committed to his care.
               I must apologise, Dr. Sir, for giving you this trouble, which I hope you will have the goodness to excuse.
               Accept, dear Sir, my sincerest wishes for your health and happiness, and beleive me to be, with the greatest respect,
               your most obt. hble. Servt.
               
                  
                     Philip Turpin
                  
               
            